EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended December 11, 2009 December 11, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -1.6% -3.5% -9.2% Class B Units -1.6% -3.6% -9.8% Legacy 1 Class Units2 -1.4% -3.2% -3.4% Legacy 2 Class Units2 -1.4% -3.2% -3.6% GAM 1 Class Units2 -1.1% -3.7% -3.8% GAM 2 Class Units2 -1.1% -3.7% -4.2% GAM 3 Class Units2 -1.1% -3.8% -5.5% S&P 500 Total Return Index3 0.1% 1.1% 25.4% Barclays Capital U.S. Long Government Index3 -0.7% -3.6% -10.6% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:The corn markets moved higher as a result of forecasted harvest delays.Speculators added to the price increases, predicting that large commodity funds would increase corn purchases in an attempt to rebalance portfolios for 2010.In the softs markets, sugar prices rallied in excess of 6% following reports that showed a potential supply-tightening in Brazil. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector, as are Grant Park’s shorter-term trading advisors. Currencies: The U.S. dollar strengthened against major currencies following reports showing an increase in U.S. retail sales.The dollar posted the largest gains against the euro, Swiss franc, and Great British pound.Comments from the Royal Bank of New Zealand stating that interest rates may be changed earlier than anticipated led to a surge in the New Zealand dollar. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar, while Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy:Forecasts of colder temperatures in the U.S. coupled with strong U.S. industrial production projections, let to a near 13% increase in the price of natural gas.Crude oil prices underwent sharp declines in response to strength in the U.S. dollar.Elevated crude oil inventories in the U.S. also played a role in moving prices lower. Grant Park’s longer-term trading advisors are predominantly long the energy sector, while Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Global equity markets posted mixed results.In North America, strong economic data fostered renewed investor sentiment, resulting in gains in several key U.S. equity indices.In Asia, the Hong Kong Hang Seng Index declined nearly 2.5% on concerns that changes to Chinese stimulus plans may adversely affect the Chinese banking system. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
